DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,597,220 (the ‘220 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-20 are recited by, inherent to and/or obvious in view of claims 1-17 of the ‘220 patent.  Regarding claims 1-11 and 13-20, all of the limitations are recited by or inherent to claims 1-17 of the ‘220 patent.  Therefore, in making or using the invention of claims 1-17 of the ‘220 patent, on of ordinary skill in the art would at the same time make or use the invention of claims 1-11 and 13-20.  Regarding claim 12, the claims of the ‘220 patent do no recited that the release is a snap release.  However, snap releases from cam tracks are well known in the art such that the connection remains secure until the snap release is used to allow the cam to release from the track.  Therefore, it would have been obvious to one of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2005/023678 to Harman et al. (Harman) in view of FR2761957 to Casamayor et al. (Casamayor).  Both of these documents were cited by applicant on an IDS and a copy filed with the application.  Therefore, copies thereof have not been included with this office action.
Regarding claims 1, 13-14, 19 and 20, Harman discloses an adaptor (663) for a pressurisable container (660) having a valve (662), said adaptor comprising: a cylindrical/hollow 
Regarding claim 2-3, Harman discloses at least one cam track has one or more detents (shown in Fig. 16; see page 37, line 18) at the top of the cam track.
Regarding claim 4, Harman does not disclose a cam track having two detents.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second detent on at least one track, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).
Regarding claim 6, Casamayor further teaches the three or more evenly spaced cam tracks define three parallel pathways that extend around an entire circumference of the 
Regarding claims 7-9, Harman as modified discloses the adaptor of claim 1, but does not disclose the cam track defines a pathway with an initial and final gradient of 0 to 5 degrees and a central portion gradient which is in the region of 35 degrees or between 20 and 50 degrees, relative to the lower end of the adaptor.  Applicant has not placed any criticality on this particular range, but instead it appears to be a matter of preference.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Harman to have a pathway with an initial and final gradient of 0 to 5 degrees and a central gradient which is in the region of 35 degrees or between 20 and 50 degrees, relative to the lower end of the adaptor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05(II)(A).  The final and central portions of the cam track of Casamayor appear to be within the claimed ranges as well.
Regarding claims 11-12, Harmon as modified by Casamayor does not disclose a snap release disposed in one of the cam tracks.  However, applicant is given official notice that snap releases for cams and cam tracks are well known in the art such that the cam is secured until the release is used to prevent undesired release of the cam from the track.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a snap release in at least one of the cam tracks as is well known in the art such that the cam is secured until the release is used to prevent undesired release of the cam from the track.

Regarding claims 17 and 18, Harman further discloses the separate device is a filling device (pages 36-37) or a filling device (pages 37-38).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harman in view of Casamayor as applied to claim1 above, and further in view of US Patent 3,497,110 to Bombero et al. (Bombero).
Regarding claim 5, Harmon as modified by Casamayor discloses the adapter of claim1 (see above), but does not disclose at least one track having a mechanical click-stop at the terminal end.  Bombero teaches an adapter having a cam track has mechanical click-stop (53) at its terminal end (Fig. 6) to prevent further rotation of the filling or dispensing means relative to the pressurisable container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adaptor of Harman to include a click-stop as taught by Bombero to prevent undesired movement of the container once engaged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.